DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed 11/8/2021.  Claims 1, 15 and 18 have been amended.  Claims 1, 3-7, 13, 15, 17, 18 and 20 are currently pending and have been examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 13, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Amundsen (US 2010/0287554) in view of Escriva (US 2015/0172412) and further in view of Fay (US 2016/0292672).
Regarding claims 1, 15 and 18:
A computer-implemented method, comprising: (Regarding claim 1, Amundsen, Fig. 1, [0032]) 
storing, by a computing system, a plurality of transactions in a serial order in a queue; (Fig. 1, [0032]; Fig. 5, [0058]) 
determining, by the computing system, read sets and write sets for the transactions from data that is read and data that is written by pre-processing of the plurality of transactions during a blockchain endorsement;  (Fig. 6, [0062].)
identifying read-write dependencies among the plurality of transactions based on the read sets and the write sets among the plurality of transactions; creating, by the computing system, a graph structure that comprises a plurality of nodes representing the plurality of transactions and links between the plurality of transactions

storing the processed transactions in a block on a blockchain.  (Fig. 6, [0062])
Amundsen does not specifically disclose determining read sets and write sets for the transactions from data that is read and data that is written by pre-processing of the plurality of transactions during a blockchain endorsement.  However, this is taught in Escriva, [0101], [0102], [0091] and Figs. 8-12.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the transaction processing of Amundsen to include the checking of read and write sets as disclosed in Escriva so that in a distributed system the transaction commits in the same order on all nodes with respect to other transactions as discussed in Escriva, [0084].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Escriva in Amundsen since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, both references are in the field of processing transactions and one of ordinary skill in the art would recognize the combination to be predictable.  
Amundsen does not specifically disclose identifying read-write dependencies among the plurality of transactions based on the read sets and the write sets among the plurality of transactions and the graph structure that comprises a plurality of nodes representing the plurality of transactions.  However, this feature is taught in Escriva, Fig. 4, [0060], [0062], [0063].  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the assignment of execution groups in Amundsen using dependency graph of Escriva to enable independent subsystems to share and maintain 
Amundsen and Escriva do not specifically disclose that the processed transactions are stored in a blockchain block.  However, this feature is discussed in Fay, Fig. 2C, [0054], [0040]-[0042] and [0044].  It would have been obvious to a person of ordinary skill in the art at the time of filing to include the transactions of Amundsen as modified by Escriva in a block of validated transactions stored on a blockchain of Fay since storing transactions on a blockchain has the benefits including immutability and integrity as discussed in [0004] of Fay.  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Fay in Amundsen as modified by Escriva since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, all of the references are in the field of processing transactions and one of ordinary skill in the art would recognize the combination to be predictable. 
Additionally regarding apparatus claim 15, Amundsen, Fig. 2, [0038], apparatus 200 includes receiving module 202.  Additionally regarding CRM claim 18, Amundsen, [0028], computer program product on a computer-usable storage medium.  
Regarding claims 3, 17 and 20:
The computer-implemented method of claim 1, wherein the processing comprises executing transactions of each level of nodes of the graph structure in parallel.  (Amundsen, Fig. 5, [0061]) IBM DOCKET NO.: POU920160362US1
Regarding claim 4:
The computer-implemented method of claim 1, further comprising: inserting, by the computing system, a new node corresponding to a next proposed transaction into the graph structure below a 
Regarding claim 5:
The computer-implemented method of claim 1, wherein the read sets and the write sets are determined by one or more of annotations within the plurality transactions, static analysis of transaction code within the plurality of transactions, and dynamic analysis of the plurality of transactions.  (Escriva, [0084])
Regarding claim 6:
The computer-implemented method of claim 1, further comprising: creating, by the computing system, a new node corresponding to a next proposed transaction; and inserting, by the computing system, the new node at a top of the data structure when the next transaction has no write set dependencies or read set dependencies on any other transaction currently in the hierarchal data structure.  (Amundsen, Fig. 5, [0059]) 
Regarding claim 7:
The computer-implemented method of claim 1, further comprising: scheduling execution of the plurality of transactions.IBM DOCKET NO.: POU920160362US1Page 33 of 38  (Amundsen, Fig. 5, [0061])
Regarding claim 13:
The computer-implemented method of claim 1, further comprising: selecting a node from the graph structure; and when the selected node contains multiple transactions, scheduling the multiple transactions in an order they appear in the selected node.  (Amundsen, Fig. 6, [0063] and Escriva, Fig. 11, [0096])

Response to Arguments
Applicant's arguments filed 11/8/2021 have been fully considered and are addressed below.
Regarding the rejection under 35 U.S.C. 112(a) and (b), this rejection has been withdrawn in view of the amendments to claims 1, 15 and 18.
Regarding the rejections under 35 U.S.C. 103, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  Applicant argues “Escriva fails to describe or suggest, "creating, by the computing system, a graph structure that comprises a plurality of nodes representing the plurality of transactions and links between the plurality of transactions based on the identified read-write dependencies"”.  The Examiner respectfully disagrees.  Please see Escriva, Figs. 3 and 4, [0060], [0062], [0063], discussing construction of dependency graph.  Please also see Escriva, [0020], [0094].  Applicant further argues “the combination of Amundsen and Escriva fails to describe or suggest the features of Claim 1, because the combination further fails to describe or suggest, "processing the plurality of transactions in parallel, where the processing comprises executing, in parallel, multiple transactions corresponding to the multiple nodes on a same level of the graph structure"”.  The Examiner respectfully disagrees.  Please see Amundsen, Fig. 5, [0061], execution in parallel.  Please also see Escriva, [0060], [0094].  Regarding the argument directed to “blockchain transactions”, this term is not recited in the claims and instead, “transactions” are arranged, validated, and subsequently stored on a blockchain in a manner known to those of skilled in the art as admitted by the Applicant in paragraph [0029] of the specification as filed.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Gupta (US 2014/0229704) discusses a data dependence graph, Fig. 8, [0095].
Kotlyar (WO 2008/060948) discusses parallelization of pipelined computations, Title.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/
  /DAVID P SHARVIN/Primary Examiner, Art Unit 3692